DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 08/05/2021 with respect to the rejection(s) of claim(s) 1-24 using Essinger under 102/103 have been fully considered and are persuasive, as Essinger is not deemed to be proper prior art.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Savage.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/446,972, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The claims appear to be directed to the layout of the different rows of the stent, as shown in Figures 68-72, and the accompanying portions of the specification found at [0173]-[0178] including table 2.  These Figures and portions of the specification, including Table 2, are not found in provisional Application No. 61/446,972.  Therefore, this application does not receive the benefit of the provisional application filing date of 02/25/2011.  Accordingly, the effective filing date of the claimed invention in this application is the filing date of US 13/405,119 (of which this application is a CON of US 14/794,690, which itself is a CON of US 13/405,119) which is 02/24/2012.

Claim Objections
The objection to claim(s) 21 in the previous Office Action for informalities is hereby withdrawn in view of Applicant’s Amendment.
	
Claim Rejections - 35 USC § 112
The rejection of claim(s) 9-14 in the previous Office Action under this section, 2nd paragraph (pre-AIA ) or subsection (b) (AIA ), for being indefinite is hereby withdrawn in view of Applicant’s Amendment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-8, 9-14, 15-18, and 20-21 is/are rejected under pre-AIA  35 U.S.C. 102(a) and/or (e) as being anticipated by US 2011/0264196 A1 to Savage et al. (hereinafter “Savage”).
Regarding claim 1, Savage discloses (see abstract; Figs. 1-4; and [0015]-[0041]) a prosthetic heart valve (as shown in the pictures) comprising: a self-expanding stent (10) having an inflow end (14), an outflow end (12) (see Fig. 1 and [0021]), and a plurality of interconnected struts (as shown in Figs. 1-4), wherein the struts define a first row of cells (20) disposed proximate the inflow end, a second row (22) of cells disposed closer toward the outflow end than the first row of cells, a third row of cells (24) disposed closer toward the outflow end than the second row of cells, and a fourth row of cells (26) disposed closer toward the outflow end than the third row of cells and disposed adjacent the outflow end (see Figs. 1-4 and [0025]), wherein the first row of cells includes more cells than the fourth row of cells (see Fig. 1 and [0025], 12 in row 20 and 6 in row 26), wherein cells of the third row of cells are larger than cells of the first row of cells (as shown in Figs. 1-4) , wherein cells of the fourth row of cells are larger than the cells of the first row of cells and the cells of the third row of cells (as shown in Figs. 1-4), wherein the struts defining the fourth row of cells (see Figs. 1-4 and [0026]) have first end portions (38) directed toward the inflow end, second end portions (29) directed toward the outflow end, and intermediate portions disposed between the first end portions and the second end portions (as shown in Figs. 1-4), wherein the struts of adjacent cells of the fourth row of cells are connected at the intermediate portions of the struts (see Figs. 1-4 and [0026]), wherein the stent includes a first diameter at the inflow end (at #18, Fig. 1), a second diameter at a location disposed toward the outflow end of the stent (at #20, Fig. 1) relative to the first diameter, and a third diameter at a location disposed toward the outflow end of the stent (at #26, Fig. 1) relative to the second diameter, and wherein the second diameter is less than the first diameter and less than the third diameter (as shown in Fig. 1, the diameter at #20 is less than the diameters of #18 and #26); a leaflet assembly coupled to the stent and having a plurality of leaflets (see [0016]/[0032]), wherein the leaflets are configured to allow blood to flow through the prosthetic heart valve in one direction from the inflow end to the outflow end of the stent (this is commonly understood by ordinary skilled artisans to be how a prosthetic valve's leaflets work and is apparent throughout the disclosure); and a skirt secured to the struts of the stent (plurality of junctions 40 are considered a skirt). 
Savage further discloses (claim 2) a plurality of retaining arms (16) extending from the struts of the fourth row of cells, wherein the retaining arms having openings formed therein configured for releasably securing the prosthetic heart valve to a delivery apparatus (see Fig. 1 and [0022]); (claim 3) wherein the first row of cells includes more cells than the third row of cells (as shown in Figs. 1-4); (claim 4) wherein the first row of cells comprises 9-18 cells (12 cells, see [0025]); (claim 5) wherein the stent comprises a shape memory material (see [0020]); (claim 6) wherein each cell of the first row of cells shares two struts with an axially-adjacent cell of the second row of cells (as shown in Figs. 1-4); (claim 7) wherein each cell of the fourth row of cells shares one strut with an axially-adjacent cell of the third row of cells (as shown in Figs. 1-4); and (claim 8)  wherein the cells of the first, second, third, and fourth rows of cells are diamond shaped (see [0023]-[0025]).

Regarding claim 9, Savage discloses (see abstract; Figs. 1-4; and [0015]-[0041]) a prosthetic heart valve (as shown in the pictures) comprising: a self-expanding frame (10) having an inflow end portion (14), an outflow end portion (12) (see Fig. 1 and [0021]), and a plurality of interconnected frame members struts (as shown in Figs. 1-4), wherein the frame members define a first row of cells (20) disposed adjacent the inflow end portion, a second row of cells (22) disposed closer to the outflow end portion than the first row of cells, and a third row of cells (26) disposed between the second row of cells and the outflow end portion (see Figs. 1-4 and [0025]), wherein the third row of cells includes fewer cells than the first row of cells and fewer cells than the second rows of cells (see Fig. 1 and [0025], 6 in row 26 is fewer than 12 in rows 20 and 22), wherein cells of the third row of cells are larger than cells of the first row of cells and cells of the second row of cells (as shown in Figs. 1-4),  wherein the cells of the third row of cells (see Figs. 1-4 and [0026])  have first end portions (38)directed toward the inflow end portion, second end portions (29) directed toward the outflow end portion, and intermediate portions disposed between the first end portions and the second end portions (as shown in Figs. 1-4), wherein adjacent cells of the third row of cells are connected at the intermediate portions (see Figs. 1-4 and [0026]), wherein the frame includes a first diameter (at #18, Fig. 1) at the inflow end portion, a second diameter at a location closer to the outflow end portion (at #20, Fig. 1) than the first diameter, and a third diameter at a location closer to the outflow end portion  (at #26, Fig. 1) than the second diameter, and wherein the second diameter is less than the first diameter and less than the third diameter (as shown in Fig. 1, the diameter at #20 is less than the diameters of #18 and #26) a leaflet assembly coupled to the frame and having a plurality of leaflets (see [0016]/[0032]), wherein the leaflets are configured to allow blood to flow through the prosthetic heart valve in one direction from the inflow end portion to the outflow end portion of the frame (this is commonly understood by ordinary skilled artisans to be how a prosthetic valve's leaflets work and is apparent throughout the disclosure). 
Savage further discloses (claim 10) a plurality of retaining arms (16) extending from the third row of cells, wherein the retaining arms include openings formed therein configured for releasably securing the prosthetic heart valve to a delivery apparatus (see Fig. 1 and [0022]); (claim 11) a fourth row of cells (24) disposed between the second row of cells and the third row of cells (see Figs. 1-4 and [0025]); (claim 12) wherein each cell of the fourth row of cells shares a first frame member with a first axially-adjacent cell of the third row of cells and shares a second frame member with a second axially-adjacent cell of the third row of cells (as shown in Figs. 1-4); (claim 13) wherein the fourth row of cells includes fewer cells than the first row of cells and fewer cells than the second rows of cells (as shown in Figs. 1-4); and (claim 14) wherein the first row of cells comprises 9-18 cells (12 cells, see [0025]).

Regarding claim 15, Savage discloses (see abstract; Figs. 1-4; and [0015]-[0041]) a prosthetic heart valve (as shown in the pictures) comprising: a stent (10) having an inflow end (14), an outflow end (12) (see Fig. 1 and [0021]),  a plurality of interconnected struts (as shown in Figs. 1-4), a plurality of retaining arms (16) (see Figs. 1-4 and [0022]), wherein the stent is formed from a shape memory material such that the stent is self-expandable from a radially-compressed state to a radially-expanded state (see [0019]-[0020]), wherein the struts form a first row of cells (18) disposed adjacent the inflow end, a second row of cells (20)  disposed farther toward the outflow end than the first row of cells, a third row (22) of cells disposed farther toward the outflow end than the second row of cells, and a fourth row of cells (26) disposed between the third row of cells and the outflow end, wherein the fourth row of cells includes fewer cells than the first row of cells and fewer cells than the second row of cells (see Fig. 1 and [0025], 12 in rows  18/20 and 6 in row 26), wherein cells of the first row of cells are smaller than cells of the third row of cells and smaller than cells of the fourth row of cells (as shown in Fig. 4), wherein cells of the second row of cells are smaller than the cells of the third row of cells and smaller than the cells of the fourth row of cells (as shown in Fig. 4), wherein the cells of the third row of cells are smaller than the cells of the fourth row of cells (as shown in Figs. 1-4), wherein the cells of the fourth row of cells (see Figs. 1-4 and [0026]) have first end portions (38) directed toward the inflow end, second end portions (29) directed toward the outflow end, and intermediate portions disposed between the first end portions and the second end portions 9as shown in Figs. 1-4), wherein adjacent pairs of cells of the fourth row of cells are connected at the intermediate portions  (see Figs. 1-4 and [0026]), and wherein the retaining arms extend from the second end portions of the fourth row of cells (see Figs. 1-4 and [0022]), wherein the retaining arms have openings formed therein (as shown in Figs. 1-4, see also [0022]); and a leaflet assembly coupled to the stent and having a plurality of leaflets (see [0016]/[0032]), wherein the leaflets are configured to allow blood to flow through the prosthetic heart valve in one direction from the inflow end to the outflow end of the stent (this is commonly understood by ordinary skilled artisans to be how a prosthetic valve's leaflets work and is apparent throughout the disclosure). 
Savage further discloses (claim 16), the cells of the first row of cells are the same size as the cells of the second row of cells (as shown in Fig. 4), (claim 17) wherein the struts are arranged in circumferentially-extending rows of angled struts arranged end-to-end in a zig-zag pattern (see Figs. 1-4 and [0021]-[0027]); (claim 18) wherein the stent includes a first diameter at a first location (at #18, Fig. 1), wherein the stent includes a second diameter at a second location (at #26, Fig. 1), the second location being offset toward the outflow end of the stent from the first location (as shown in Figs. 1-4), and wherein the stent includes a third diameter (at #20, Fig. 1) at a third location, the third location being disposed between the first location and the second location, and wherein the third diameter is less than the first diameter and the second diameter (as shown in Fig. 1, the diameter at #20 is less than the diameters of #18 and #26).

Regarding claim 20, Savage discloses (see abstract; Figs. 1-4; and [0015]-[0041]) a prosthetic heart valve (as shown in the pictures) comprising: a self-expanding frame (10) having an inflow end (14), an outflow end (12) (see Fig. 1 and [0021]), and a plurality of interconnected struts (as shown in Figs. 1-4), the frame comprising: a first row of cells (26) disposed proximate the outflow end, wherein sides of each cell in the first row of cells touch adjacent cells of the first row of cells (see Figs. 1-4 and [0026]); a second row of cells (22) disposed closer to the inflow end portion than the first row of cells, wherein the second row of cells comprises a larger number of smaller cells than the first row of cells (see Fig. 1 and [0025], 12 in row 22 and 6 in row 26); and a third row of cells (24) formed between portions of cells of the first row of cells such that sides of cells of the third row of cells do not touch adjacent cells of the third row of cells (see Figs. 1-4 and [0025]), and wherein inflow ends of each cell of the third row of cells and inflow ends of each cell of the first row of cells are equidistant from the inflow end of the frame (see FIgs. 1-4 and [0025]-[0026]); and a leaflet assembly coupled to the frame and having a plurality of leaflets (see [0016]/[0032]), wherein the leaflets are configured to allow blood to flow through the prosthetic heart valve in one direction from the inflow end portion to the outflow end portion of the frame stent (this is commonly understood by ordinary skilled artisans to be how a prosthetic valve's leaflets work and is apparent throughout the disclosure). 
Regarding claim 21, Savage discloses (see abstract; Figs. 1-5; and [0015]-[0041]), a system (100 + stent from claim 20)comprising: the prosthetic heart valve according to claim 20 (see rejection of claim 20 above); a delivery catheter (100) for delivering the prosthetic heart valve to a heart (see [0033]-[0037]), wherein the delivery catheter comprises a valve-retaining mechanism configured to form a releasable connection to a plurality of retaining arms (16) extend from struts of the first row of cells of the prosthetic heart valve (see Fig. 1 and [0022]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Savage in view of US 2010/0036484 A1 to Hariton et al. (hereinafter “Hariton”) (previously of record).
Savage discloses the invention substantially as claimed as discussed above, however, with respect to claim 19, Savage fails to specifically disclose wherein the annular skirt is disposed radially between the struts and the leaflet assembly, wherein the skirt is sutured to the struts.  Hariton discloses (see abstract; Figs. 16-18; and [0047]/[0063]) a prosthetic heart valve (see abstract and Fig. 18) comprising a frame (12) comprising struts (22) and a leaflet assembly (14), and further teaches an annular skirt (16) disposed radially between the struts and the leaflet assembly (see Figs. 16-18 and [0063]), wherein the skirt is sutured to the struts (see [0063]) in the same field of endeavor for the purpose of providing a stronger and more durable attachment of the skirt to the frame (see [0063]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Savage's valve by suturing the skirt to the struts and being disposed between the struts and leaflet assembly, as taught by Hariton, in order to provide a stronger and more durable attachment of the skirt to the frame.

Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Savage in view of US 2009/0192585 A1 to Bloom et al. (hereinafter “Bloom”) (previously of record).
Savage discloses the invention substantially as claimed as discussed above, however, with respect to claim 22, Savage fails to specifically disclose wherein the valve-retaining mechanism has a plurality of elongated prongs that form the releasable connection to the plurality of retaining arms, and wherein the plurality of elongated prongs extend from a distal end of a slotted metal tube of the delivery catheter and are pre-bent outwardly or inwardly.  Bloom discloses (see abstract; Figs. 1 & 13-16; and [0033]-[0038], [0044], and [0060]-[0062]) a system for implanting a heart valve (see [0033]-[0037]) comprising a delivery catheter (10, Fig. 1), wherein the delivery catheter comprises a valve-retaining mechanism (Figs. 13-16, [0060]-[0062]) configured to form a releasable connection to a plurality of retaining arms (70) extending from struts of the heart valve (see [0060]-[0062] and Figs. 13-16),  wherein the valve-retaining mechanism has a plurality of elongated prongs (62) that form the releasable connection to the plurality of retaining arms (see [0060]-[0062] and Figs. 13-16), and wherein the plurality of elongated prongs extend from a distal end of a slotted metal tube (60) of the delivery catheter and are pre-bent outwardly (as shown in Fig. 13) in the same field of endeavor for the purpose of allowing the clinician to assess the stented valve prior to its release from the delivery system, so that factors such as hemodynamic performance and stability can be assessed and if found inadequate, the stent can be recaptured and repositioned (see [0060]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Savage's valve retaining mechanism with the prongs taught by Bloom in order to allow the clinician to assess the stented valve prior to its release from the delivery system, so that factors such as hemodynamic performance and stability can be assessed and if found inadequate, the stent can be recaptured and repositioned.

Claim 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Savage in view of US 2011/0301700 A1 to Fish et al. (hereinafter “Fish”) (previously of record).
Savage discloses the invention substantially as claimed as discussed above, however, with respect to claim 23, Savage fails to specifically disclose wherein the prosthetic heart valve and the valve- retaining mechanism are configured such that the prosthetic heart valve and the delivery catheter can be packaged pre-attached to each other with the prosthetic heart valve partially crimped in a storage tube.  Fish discloses a percutaneously deliverable heart valve (see abstract and [0012]-[0015] & [0037]) comprising a prosthetic heart valve and a delivery catheter (see [0012]), wherein the delivery catheter comprises a valve-retaining mechanism such that the heart valve and retaining mechanism are configured so that the valve and delivery catheter can be packaged pre-attached to each other with the valve partially crimped in storage tube (see [0012]-[0015] & [0037]) for the purpose of allowing the valve to be inserted into the body without needing to crimp the valve which simplifies preparation for insertion by shortening the procedure time (see [0012]-[0015]).  ]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Savage's system so that it was packaged partially crimped, as taught by Fish, in order to allow the valve to be inserted into the body without needing to crimp the valve which simplifies preparation for insertion by shortening the procedure time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN L DAVID/Primary Examiner, Art Unit 3771